 



Exhibit 10.26

Executive Performance-Based Compensation Arrangement

PURPOSE. The purpose of the Raindance Communications, Inc. Executive
Performance-Based Compensation Arrangement (the “Arrangement”) is to provide
certain Executives of the Company with incentive compensation based upon the
level of achievement of financial, business and other performance criteria.

ADMINISTRATION. The Compensation Committee of the Board shall be the Committee
under the Arrangement. The Committee shall have full power and authority to
construe, interpret and administer the Arrangement. All decisions of the
Committee shall be final, conclusive and binding upon all parties, including the
Company, its stockholders and participants.

PERFORMANCE MEASURES. The Committee shall designate and approve the applicable
performance measures pertaining to each Executive participant. Such performance
measures can be any measurable criteria tied to the Company’s success that the
Committee may determine, including, but not limited to, gross revenue, net
income, stock price, product development and release, sale of the Company,
individual performance, earnings per share, return on assets, return on equity,
and other Company and business unit financial objectives. All performance
measures pertaining to a participant shall be of such a nature that an objective
third party having knowledge of all the relevant facts could determine whether
performance results with respect to such performance measures have been
achieved. The Committee may adjust or amend any such performance measures as it
deems appropriate from time to time.

BENEFITS. The Committee may select appropriate Executives and key employees of
the Company for participation in this Arrangement, each of whom may be entitled
to benefits as determined by the Committee; provided, however, that the amount
available under this Arrangement to be allocated among such Executives and key
employees shall not exceed in the aggregate $4.7 million in cash compensation
and 750,000 shares of restricted stock. If prior to the achievement of any
performance measures pertaining to a participant as designated by the Committee,
such participant’s employment relationship with the Company is terminated, the
participant will not be entitled to receive any benefits under this Arrangement.

NO IMPLIED EMPLOYMENT RIGHTS. The selection of an individual for participation
in the Arrangement shall not give such participant any right to be retained in
the employ of the Company or any of its affiliates, and the right of the Company
and any such affiliate to dismiss such participant or to terminate any
arrangement pursuant to which any such participant provides services to the
Company, with or without cause, is specifically reserved, subject to any
separate employment contract that a participant may have with the Company or one
of its affiliates. There is no obligation for uniformity of treatment of
participants under the Arrangement.

TERM; AMENDMENT. The Arrangement shall be effective as of February 19, 2003 and
shall terminate as to each participant automatically upon the receipt by a
participant of the maximum benefits to which a participant is entitled under
this Arrangement, unless sooner amended or terminated by the Board. The Board
reserves the right to amend or discontinue this Arrangement or the benefits
provided hereunder at any time; provided, however, that no such amendment or
termination shall affect the right of any participant to any unpaid benefit that
has accrued and become payable due to the achievement, prior to such amendment
or termination of the Arrangement, of the performance measures pertaining to
such participant as designated by the Committee.

 